DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 10 Mar 2021 has been entered.  Claims 1-16 and 20-21 are pending in the application with claims 17-19 cancelled.  Claims 1 and 20 are currently amended with claim 21 newly added.
The prior 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 rejections are withdrawn as requested (Pg. 5-11) based on the amendment to the claims.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Alex Chang (#52716) on 17 Mar 2021.

The application has been amended as follows: 
Claim 1 is replaced with the following:
1. (Currently Amended) A capsule, comprising: 
a first conductive mesh; 
a second conductive mesh; 

a cannabinoid-containing material in the cavity of the housing portion;
a first spacing element disposed on and along an edge of the first conductive mesh so as to not overlap the cavity of the housing portion; 
a second spacing element disposed, on and along an edge of the second conductive mesh so as to not overlap the cavity of the housing portion; and
wherein the first spacing element and the second spacing element are not electrical contacts configured to conduct an electrical current to the first conductive mesh and the second conductive mesh.

Claim 21 is cancelled


Terminal Disclaimer
The terminal disclaimer filed on 10 Mar 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application 16/227,026 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Examiner concurs with applicant’s arguments that Bourque (U.S. Pub. 2016/0331913) fails to teach or suggest all limitations of amended claim 1 (Pg. 5-6).
Examiner acknowledges applicant’s arguments that Davidson et al. (U.S. Pub. 2017/0095624) fails to teach or suggest all limitations of amended claim 1 (Pg. 6-11). 
Batista (U.S. Pub. 2017/0164657) was previously cited for applicant’s review. Similarly to Davidson, the only structure which would appear readable in Batista as the first and second spacing elements with their requirement of not overlapping the cavity of the housing portion are electrical contacts (Fig. 4B #438; ¶0106), the form of which are now prohibited by claim 1.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the capsule recited in claim 1 by way of improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785